Citation Nr: 1040556	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-44 539	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran testified at a Travel Board hearing before the 
undersigned acting Veterans Law Judge in August 2010.  A 
transcript of the hearing is included in the claims folder.  

The Veteran also submitted additional evidence at his hearing and 
waived consideration of the evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  The Board will 
consider the evidence in the course of its appellate review.


FINDING OF FACT

The Veteran currently suffers from a bilateral hearing loss 
disability and there is a reasonable basis to attribute such 
disability to his active military service.


CONCLUSION OF LAW

The Veteran has a bilateral hearing loss disability that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  See 38 C.F.R. § 3.385 (2010); see also Meedel 
v. Shinseki, 23 Vet. App. 277, 283 (2009).  

The Veteran served on active duty in the U. S. Marine Corps from 
July 1963 to July 1967.  He had service in the Republic of 
Vietnam.  His DD 214 lists his military specialty as a wireman 
with attendance at a 4-week field wire course.  The Veteran's DD 
214 does not list any medals or awards indicative of combat.  His 
last duty assignment was with a mortar battery.  

The Veteran is seeking service connection for bilateral hearing 
loss based on noise exposure in service, to include his own 
artillery firing near him, artillery rounds exploding near him, 
the sound of small arms fire from combat firefights and noise 
from operation of a flatbed truck in service.  

In regard to the artillery fire, the Veteran has stated that he 
was a wireman that was responsible for maintaining a 
communications line between the fire direction control (FDC) and 
what he termed the "gun pit."  His duties placed him in the gun 
pit and he was frequently called upon to man the field telephone 
for communications.  This kept him from being able to cover his 
one ear during the firing of mortars and artillery.  He further 
stated that he sometimes went out on patrols and would engage in 
firefights with the enemy.  He noted that the sounds of the small 
arms and machine guns were very loud.  The Veteran also stated 
that he was sometimes required to drive a "mule" which was a 
flatbed truck used to haul cargo.  He said the truck was very 
loud.

The Veteran testified at a hearing in August 2010.  The Veteran 
testified as to how he was initially stationed at Okinawa but was 
sent to Vietnam in 1965 as part of the build-up of forces.  He 
testified regarding his duties in the gun pit and exposure to 
small arms fire.  The Veteran said he was never exposed to any 
type of noise after service that was like what he experienced in 
Vietnam.  In addition, he would wear ear protection when mowing 
his lawn.  The Veteran also said that he did not seek out any 
evaluation for hearing loss in his first year after service.  He 
provided additional testimony regarding his lack of noise 
exposure after service.  He said he did four years with 
artillery.  He also related how he was close to an incoming 60-
millimeter (mm) round that exploded near him.  

The Veteran's service treatment records (STRs) are negative for a 
record of hearing loss, hearing complaints, or injury due to 
acoustic trauma.  He was afforded an audiogram on his July 1963 
entrance physical examination.  The results were:






HERTZ 
(Hz)



500
1000
2000
3000
4000
RIGHT
5
-5
-5
-5
15
LEFT
15
-5
-5
-5
5

The Veteran was not afforded an audiogram at the time of his 
separation examination in July 1967.  A whispered voice test was 
used and results of results of 15/15 were recorded.

A VA treatment entry from August 2008 noted that the Veteran was 
seen for an audiology consult.  He related that he had a gradual 
bilateral hearing loss that he first noticed 10 years earlier 
with the left hearing as poor and the right as fair.  He reported 
military noise exposure and some post-service noise exposure of 
chain saws and power tools.  He was diagnosed with hearing loss.  
He was fitted with hearing aids in September 2008.

The Veteran was afforded a VA audiology examination in January 
2009.  The examiner reviewed the STRs.  She noted the results of 
the audiogram from July 1963 and that the Veteran had a whispered 
voice test in July 1967.  She further noted the Veteran's 
military specialty and his related exposures to acoustic trauma 
in service.  The examiner listed the Veteran's the post-service 
noise exposure history.  

The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
70
80
85
LEFT
15
25
75
95
105

The Veteran had a speech recognition score of 70 percent for the 
right ear and 66 percent for the left ear.  The examiner provided 
a diagnosis of sensorineural hearing loss.  The examiner also 
noted that the audiological results from the Veteran's outpatient 
evaluation of August 2008 also demonstrated a bilateral hearing 
loss.

The examiner said that she could not resolve the issue of whether 
the Veteran's bilateral hearing loss was related to service 
without resorting to mere speculation.  The examiner noted that 
the whispered voice test used on separation was not reliable 
evidence of normal hearing.  She further noted that the Veteran's 
current level of hearing loss was greater than what would be 
expected due to aging alone and was at least as likely as not 
noise induced.  The examiner said that the Veteran reported noise 
exposure during service and after service.  She stated that the 
Veteran's hearing loss can be related to aging, noise exposure 
and other factors not yet identified.

The Veteran submitted a private audiology report from S.K.S. 
Carlson, M.S., CCC-A, dated in August 2010.  She recorded a 
history of noise exposure in service that was consistent with the 
Veteran's prior reports.  This included exposure to artillery 
fire, to include a 60-mm round exploding near him, and small arms 
fire.  The Veteran reported having problems on his job with the 
telephone company soon after service in that he had difficulty in 
getting telephone numbers correct.  He reported that he did not 
have the same level of noise exposure in any post-service 
employment as he did while on active duty.

The examiner did not provide the results of audiometric testing 
but said that it showed a slight to moderate sensorineural 
hearing loss in the right ear at 750 Hz to 1000 Hz, decreasing to 
a moderately-severe loss at 1500 Hz and continuing to a profound 
hearing loss at 8000 Hz.  The examiner described essentially the 
same hearing loss pattern for the left ear.  The examiner said it 
was more likely than not that the Veteran's hearing loss began in 
service due to his noise exposure.  She added that the Veteran's 
hearing gradually decreased over the years due to aging.  

The medical evidence of record includes two opinions that find 
that the Veteran's hearing loss is due, at least in part, to 
noise exposure.  A fair reading of the VA examiner's opinion 
leads to the conclusion that the examiner relates the Veteran's 
noise exposure in service as contributing to his current hearing 
loss; at the least, it was not ruled out.  She also attributes 
post-service noise exposure, aging, and other undefined factors 
as also contributing to the Veteran's hearing loss.  The private 
audiologist, noting the same reported noise exposure in service, 
related the onset of the Veteran's hearing loss to his in-service 
noise exposure.  She then attributed the worsening of the 
Veteran's hearing to the aging process.

The Veteran has provided credible evidence of noise exposure 
related to his military specialty.  See 38 U.S.C.A. § 1154(a) 
(West 2002).  The two examiners have provided opinions that 
relate the Veteran's hearing loss to that noise exposure in 
service, as described above.  In resolving all reasonable doubt 
in favor of the Veteran, the Board finds that service connection 
for bilateral hearing loss is in order and the claim is granted.  
See 38 U.S.C.A. § 5017(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER


Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


